Jenks, J.:
For a number of years E. Pitman, one of four tenants in common, collected all rentals from the realty without accounting to his cotenants. In January, 1909, the cotenant, B. Pitman, began an action in this court against the said E. Pitman to recover a money judgment for his share of such rentals. And subsequently, in the same month, he began this action in the said court for a partition of the said realty.. The defendant Smith, also a cotenant, in her answer to the partition suit, asserted her lien for her part of the rents collected by E. Pitman. E. Pitman suffered default in the first action, and three months after the partition action was begun B. Pitman entered judgment and proceeded to advertise the interest or share of the said E. Pitman for sale in satisfaction of his execution. Thereupon the said defendant Smith, on notice, obtained an order in this action that stays B. Pitman and the sheriff from such sale until all of the rights of the parties áre adjudicated in this partition action. B. Pitman appeals from that order. It appears from B. Pitman’s affidavit that the rentals collected and unaccounted for are in excess of the value of the share or interest of E. Pitman in the realty.
Inasmuch as the cotenants had equitable liens upon the undivided share of E. Pitman which could be enforced while the premises were held in common (Hannan v. Osborn, 4 Paige, 336; Scott v. Guernsey, 60 Barb. 163; S, C., 48 N. Y. 106; Kingsland v. Chetwood, 39 Hun, 602), I think that the order was right. In Beck v. Kallmeyer (42 Mo. App. 563) the court says: “ Our opinion is that each tenant in common is not only vested with the title to his undivided interest in the common estate, but each holds a. contingent interest in the entire title, until all equities relating to the tenancy are adjusted. Thus, if one tenant has made necessary and lasting improvements on the common estate, or has paid the taxes legally assessed against it, he will hold the title of his cotenants until he is reimbursed. Or, if the property has passed by descent, and one of the heirs has received advancements, he must account for the advancements, and the other heirs will hold his title until their respective interests can be equalized in a partition proceeding. Or, as in this case, if one tenant collects more than his share of the rents, his cotenant will be entitled to demand and receive from him *906his portion of the rents, and he will be seized of the entire title, until this equitable cldim is settled. This is substantially the doctrine of the Supreme Courts of the States of Indiana (Peck v. Williams, 113 Ind. 256; Foltz v. Wert, 103 Ind. 404); Pennsylvania (McCandless’ Appeal, 98 Pa. St. 489) and New York (Scott v. Guernsey, 48 N. Y. 106.)” The court then quotes, from the case of Peck v. Williams (supra) as follows: “ Creditors of one tenant in common can only enforce their claims against the debtor’s interest in the common estate, subject to all the equitable interests of the other tenants therein. Each holds the title as security for the adjustment of all equities as between himself and the other tenants, and a judgment creditor of one tenant in common can no more compel the other tenants to surrender the security, which they hold, without regard to their equities, than the tenant himself. In that respect the rights of tenants in common are analogous to those of partners in partnership property. One tenant in common cannot, by a sale or incumbrance of his interest, defeat any antecedent right growing out of the cotenancy, which could have been, enforced in favor of his cotenant in a proceeding for an equitable partition, or for the specific performance of a contract.” Although a tenant has his statutory remedy (Code Civ. Proc. § 1666), in Scott v. Guernsey 48 N. Y. supra) it is said : “ The remedy for rents, by one tenant in common against another under the statute, by an action, is cumulative, and does not bar the equitable adjustment of them on a partition in equity.- (1 R. S. 750, § 9.) The rents, on a partition, are a lien upon the shares or interest of any co-tenants from whom they ínay be due.” (See, too, Knapp on Partition; 160.)
I think that this court is committed to the proposition that the Special Term had power to make this order. (Post v. Banks, 67 App. Div. 187.) In that case the question of power was raised on .the printed points of the appellant.
The order is affirmed, with ten dollars costs and disbursements.
Woodwaed, Bioh and Milleb, . JJ., concurred; Bubb, J., read for reversal.